DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/19/22 has been entered.
 Response to Arguments
Applicant’s arguments with respect to claim(s) 1-10 and 21-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 6-7 of U.S. Patent No. 10,064,014 in view of Agrawala.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Independent Claim 1 of the current application is the same as Independent Claim 1 of the patent except the current application states “bi-directional exchange” (as described below).  Dependent Claims 9-10 of the current application is the same as Dependent Claims 6-7 of the patent (as shown below).

Current Application:
Patent:
Rationale:
Claim 1:  A method for detecting human presence, the method comprising:
providing at least two transceivers exchanging data bi-directionally via wireless signals, said bi-directional exchange generating sets of wireless signals; obtaining a first set of wireless signals from said sets of wireless signals, said first set of wireless signals having been generated when no human is present in an area where said wireless signals are being transmitted during said bi-directional exchange;
receiving a first set of signal data, said first set of signal data comprising data about the properties of said first set of wireless signals, said property data being generated as part of said bi-directional exchange; creating a baseline signal profile based at least in part on said first set of signal data, and representing characteristics of wireless transmissions between said at least two transceivers when no human is present in an area where said wireless signals are being transmitted; receiving a second set of signal data, said second set of signal data comprising data about the properties of a second set of wireless signals from said sets of wireless signals, said property data being generated as part of said bi-directional exchange; determining whether a human is present within said area where said wireless signals are being transmitted, said determination based at least in part on a comparison of said wireless signal properties in said second set of wireless signal data to said baseline signal profile.
Claim 1:  A method for detecting the presence of a human comprising: providing a first transceiver disposed at a first location within a detection area; providing a second transceiver disposed at a second location within said detection area; a computer server communicably coupled to said first transceiver; said first transceiver receiving a first set of wireless signals from said second transceiver; said computer server: receiving a first set of signal data from said first transceiver, said first set of signal data comprising data about properties of said first set of wireless signals; inferring that said first set of signal data is indicative of the presence of a human in said detection area; creating a detection signal profile for wireless communications from said second transceiver to said first transceiver based at least in part on said properties of said first set of wireless signals in said first set of signal data when a human is inferred present in said detection area; said first transceiver receiving a second set of wireless signals from said second transceiver; said computer server: receiving a second set of signal data from said first transceiver, said second set of signal data comprising data about properties of said second set of wireless signals; inferring that said second set of signal data is indicative of the absence of any humans in said detection area; creating a baseline signal profile for wireless communications from said second transceiver to said first transceiver based at least in part on said properties of said second set of wireless signals in said second set of signal data when the absence of any humans in in said detection area is inferred; said first transceiver receiving a third set of wireless signals from said second transceiver; said computer server receiving a third set of signal data from said first transceiver, said third set of signal data comprising data about properties of said third set of wireless signals; determining whether said third set of signal data is indicative of the presence of a human, or absence of any humans, in said detection area, said determining based at least in part a comparison of said third set of signal data to said detection signal profile and said baseline signal profile.
The current application specifies bi-directional exchanges.  Although the patent does not specify this exchange, Agrawal has been shown to teach this exchange between APs 20 and MPs 24 as described in paragraph [0058].  It would have been obvious to consider this type of exchange for efficiently and effectively tracking the presence and/or movements in secured areas of interest as described in paragraphs [0002]-[0006] of Agrawal.
Claim 9:  The method of claim 8, wherein said second system is selected from the group consisting of: an electrical system; a lighting system; a heating, venting, and cooling (HVAC) system; and a security system.
Claim 6:  The method of claim 4, wherein said second system is selected from the group consisting of: an electrical system; a lighting system; a heating, venting, and cooling (HVAC) system; a security system; and, an industrial automation system, an electrical system.

Claim 10:  The method of claim 1, wherein said exchanging data bi-directionally via wireless signals utilizes a wireless communication protocol selected from the group consisting of: Bluetooth™, Bluetooth™ Low Energy, ANT, ANT+, WiFi, Zigbee, and Z-Wave.
Claim 7:  The method of claim 1, wherein said wireless communication utilizes a protocol selected from the group consisting of: Bluetooth™, Bluetooth™ Low Energy, ANT, ANT+, WiFi, Zigbee, Thread, and Z-Wave.



Claims 1-3 and 9-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 15-16 of U.S. Patent No. 10,142,785 in view of Agrawala.  Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of Independent Claim 1 of the current application is the same as Independent Claim 1 of the patent except the current application states “bi-directional exchange”, when no human is present in an area and determining whether a human is present in said area (as described below).  Dependent Claims 2-3 and 9-10 of the current application is the same as Dependent Claims 2-3 and 15-16 of the patent (as shown below).
Current Application:
Patent:
Rationale:
Claim 1:  A method for detecting human presence, the method comprising:
providing at least two transceivers exchanging data bi-directionally via wireless signals, said bi-directional exchange generating sets of wireless signals; obtaining a first set of wireless signals from said sets of wireless signals, said first set of wireless signals having been generated when no human is present in an area where said wireless signals are being transmitted during said bi-directional exchange;
receiving a first set of signal data, said first set of signal data comprising data about the properties of said first set of wireless signals, said property data being generated as part of said bi-directional exchange; creating a baseline signal profile based at least in part on said first set of signal data, and representing characteristics of wireless transmissions between said at least two transceivers when no human is present in an area where said wireless signals are being transmitted; receiving a second set of signal data, said second set of signal data comprising data about the properties of a second set of wireless signals from said sets of wireless signals, said property data being generated as part of said bi-directional exchange; determining whether a human is present within said area where said wireless signals are being transmitted, said determination based at least in part on a comparison of said wireless signal properties in said second set of wireless signal data to said baseline signal profile.
Claim 1:  A method for detecting a presence of a human comprising: providing a first transceiver disposed at a first location within a detection area; providing a second transceiver disposed at a second location within said detection area; a computer server communicably coupled to said first transceiver; said first transceiver receiving a first set of wireless signals from said second transceiver when a human is present within said detection area at a first position; said computer server receiving a first set of signal data from said first transceiver, said first set of signal data comprising data about properties of said first set of wireless signals; said computer server creating a baseline signal profile for wireless communications from said second transceiver to said first transceiver, said baseline signal profile being based at least in part on said properties of said first set of wireless signals in said first set of signal data when said human is present in said detection area at said first position; said human moving from said first position to a second position in said detection area; said first transceiver receiving a second set of wireless signals from said second transceiver when said human is present at said second position; said computer server receiving a second set of signal data from said first transceiver, said second set of signal data comprising data about properties of said second set of wireless signals; and said computer server determining if the position of said human in said detection area has changed, said determination based at least in part on a comparison of said properties of said second set of wireless signals in said second set of wireless signal data to said baseline signal profile.
The current application specifies bi-directional exchanges.  Although the patent does not specify this exchange, Agrawal has been shown to teach this exchange between APs 20 and MPs 24 as described in paragraph [0058].  It would have been obvious to consider this type of exchange for efficiently and effectively tracking the presence and/or movements in secured areas of interest as described in paragraphs [0002]-[0006] of Agrawal.


The current application states “when no human is present in an area”.  Although the patent does not teach “when no human is present in an area”, Agrawal has been shown to teach when “no intruder” in the area of interest as described in paragraph [0052].  It would have been obvious to consider when “no intruder” in the area of interest for efficiently and effectively tracking the presence and/or movements in secured areas of interest as described in paragraphs [0002]-[0006] of Agrawal.



The current application states “determining whether a human is present within said area”.  The patent states “determining if the position of said human in said detection area has changed”.  If the patent can determine whether a position of a human in an area has changed, then it can also determine whether a human is present in an area.
Claim 2:  The method of claim 1, wherein said first set of signal properties comprise wireless network signal protocol properties.
Claim 2:  The method of claim 1, wherein said properties of said first set of wireless signals comprise wireless network signal protocol properties determined by said first transceiver.

Claim 3:  The method of claim 2, wherein said wireless network signal protocol properties are selected from the group consisting of: received signal strength, latency, and bit error rate.
Claim 3:  The method of claim 2, wherein said each of said wireless network signal protocol properties is selected from the group consisting of: received signal strength, latency, and bit error rate.

Claim 9:  The method of claim 8, wherein said second system is selected from the group consisting of: an electrical system; a lighting system; a heating, venting, and cooling (HVAC) system; and a security system.
Claim 15:  The method of claim 14, wherein said second system is selected from the group consisting of: an electrical system; a lighting system; a heating, venting, and cooling (HVAC) system; a security system; and, an industrial automation system.

Claim 10:  The method of claim 1, wherein said exchanging data bi-directionally via wireless signals utilizes a wireless communication protocol selected from the group consisting of: Bluetooth™, Bluetooth™ Low Energy, ANT, ANT+, WiFi, Zigbee, and Z-Wave.
Claim 16:  The method of claim 1, wherein said wireless communication utilizes a protocol selected from the group consisting of: Bluetooth™, Bluetooth™ Low Energy, ANT, ANT+, WiFi, Zigbee, Thread, and Z-Wave.





Allowable Subject Matter
Upon overcoming the above rejection, Claims 1-10 and 21-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Prior art fails to disclose “…receiving a second set of signal data, 
said second set of signal data comprising data about the properties of a second set of wireless signals from said sets of wireless signals, said property data being generated as part of said bi-directional exchange; determining whether a human is present within said area where said wireless signals are being transmitted, said determination based at least in part on a comparison of said wireless signal properties in said second set of wireless signal data to said baseline signal profile.” as required in independent claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANTELL HEIBER whose telephone number is (571)272-0886.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHANTELL L HEIBER/Primary Examiner, Art Unit 2645           
September 30, 2022